DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 26, 30, 31, 34, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Troy (2012/0324775).
In reference to claim 21, Troy discloses an assembly, comprising: 
a firearm having a barrel, a barrel nut, and an upper receiver (figures 1-4, barrel 14, barrel nut 30, upper receiver 12); 
a handguard having a sidewall with an exterior surface and an interior surface defining an internal cavity in which the barrel nut of the firearm is received, the sidewall defining a first side opening that extends from the exterior 
a first fastener extending through the first side opening into the internal cavity and engaging another portion of the assembly to force the sidewall of the handguard inwards towards the barrel nut of the firearm to secure the handguard to the firearm (figures 1-10, first fastener 50; another portion constituted by the combination of element 30 and at least two clamp elements 40, as seen in figures 6 and 10; figures 4-10; paragraphs 29 and 32; figures 1-10 make clear that the handguard has four slot-shaped openings and four corresponding fasteners, constituting two diametrically opposed pairs of openings/fasteners, each fastener threaded into a corresponding clamp element 40); 
wherein the first side opening of the handguard is non-circular (openings 38 and 60 are slot-shaped).
In reference to claim 26, Troy discloses the claimed invention (the slot-shaped openings 38 and 60 are elongated).
In reference to claims 30 and 31, Troy discloses the claimed invention, as set forth above (figures 1-10 make clear that the handguard has four slot-shaped openings and four corresponding fasteners, constituting two diametrically opposed pairs of openings/fasteners, each fastener threaded into a corresponding clamp element 40).

In reference to claim 35, Troy discloses the claimed invention (figures 4-10 makes clear that there are two pairs of coaxially aligned fasteners, since the fasteners are spaced around a circle at 90 degree increments).

Claims 36 and 38 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Geisele (2017/0059273).
In reference to claim 36, Geissele discloses an assembly, comprising: 
a firearm having a barrel and a barrel nut (figure 1, barrel 108; figure 6, barrel nut 210); 
a handguard having a sidewall with an exterior surface and an interior surface defining an internal cavity in which at least a portion of the barrel of the firearm is received, the sidewall defining a side openings that extend from the exterior surface to the interior surface, the side openings including a first side opening and a second side opening on a different side of the handguard than the first side opening (figures 2, 3, and 6, handguard 102; figure 3 shows first opening 150 + 154, or 152 + 154, or 150 + 152 +154, which could be considered a compound opening; figure 2, second opening 150 or 152); 
a first fastener having a portion positioned in the first side opening (figures 2, 3, 6, 7, and 9, one of fasteners 230 or 232); 
a second fastener extending through the second opening and towards said first opening (figures 2, 3, 6, 7, and 9, the other one of fasteners 230 or 232); and 
a first member separating the sidewall and the portion of the first fastener positioned in the first side opening (figures 2, 3, 6, 7, and 9, first member 180); 
wherein the first fastener and second fastener engage another portion of the assembly extending over a top of the barrel to force opposing portions of the sidewall of the handguard towards the barrel nut of the firearm to secure the handguard to the firearm (paragraph 56, first sentence; figures 1 and 7, the first and second fasteners engage another portion of the assembly extending over a top of the barrel, as claimed, when the figures are inverted).
In reference to claim 38, Geissele discloses the claimed invention (figure 6, first member 180).

Claims 21-24, 27, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sirois (2011/0126443).
In reference to claim 21, Sirois discloses an assembly, comprising: 
a firearm having a barrel, a barrel nut, and an upper receiver (figures, upper receiver 12, barrel 50, barrel nut 68); 
a handguard having a sidewall with an exterior surface and an interior surface defining an internal cavity in which the barrel nut of the firearm is received, the sidewall defining a first side opening that extends from the exterior 
a first fastener extending through the first side opening into the internal cavity and engaging another portion of the assembly extending from the second side opening to force the sidewall of the handguard inwards towards the barrel nut of the firearm to secure the handguard to the firearm (figures 2-8, fastener 62, “another portion” maps to the combination of elements 66 and 68, element 68 extends from the second opening, since element 68 mates with the interior surface of the handguard at a location where the second opening is formed; paragraph 38, last three sentences); 
wherein the first side opening of the handguard is non-circular (figure 5, side opening 80 + 106 +124 + 126 or any combination of elements 80, 106, 124, and 126).
In reference to claim 22, Sirois discloses the claimed invention (figures 4-8, first member is element 64; alternatively, the first member is the combination of elements 64 + 66 + one of elements 62, where the first portion of first member is 64).
In reference to claim 23, Sirois discloses the claimed invention (second portion = 66).

In reference to claims 26 and 27, Sirois discloses the claimed invention, as set forth above (figure 5, the opening portion 80 is rectangular, and thus, the opening can be considered as rectangular). 
In reference to claim 40, Sirois discloses a system for a firearm, comprising: 
a barrel (figures, barrel 50); 
a barrel nut attached to the barrel (figures, barrel nut 68); PRELIMINARY AMENDMENT Application No. 16/928,136 ;Group Art Unit #17662074 of 6Attorney Docket No. 006037-000593
a handguard having a sidewall with an exterior surface and an interior surface and defining an internal cavity arranged to receive the barrel nut and at least a portion of the barrel, the sidewall defining a side opening that extends from the exterior surface to the interior surface (figures 4 and 5, handguard 78, interior sidewall 116, exterior sidewall 104, side opening 80 + 106 +124 + 126 or any combination of elements 80, 106, 124, and 126); 
a threaded fastener with an enlarged head engaging a separate non-circular member which in turn engages the handguard (figures 5-8, threaded fastener 62, separate non-circular member 64); and 
wherein part of the fastener is within the internal cavity of the handguard and engages a portion of the system extending over a top of the barrel to assist in retaining the handguard in position on the firearm (figure 8, element 66 is wholly within the interior cavity of the handguard, and fastener 62 extends into the interior cavity of the handguard and engages element 66 to assist in .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Troy. Troy discloses the claimed invention, except fails to explicitly disclose that width of the threaded portion of the fastener is at least 20% smaller than a corresponding width of the first side opening. It is noted that the width of the threaded portion is clearly smaller than the width of the slot-shaped opening (figures 4 and 8). Further, it would have been obvious to a person of ordinary skill in the art to form the width of the threaded portion of the fastener at least 20% smaller than a corresponding width of the first side opening, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claims 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Troy in view of Geissele (2017/0059273). Troy discloses the claimed invention except for a first member having a first portion positioned on the exterior surface of the .

Claims 23, 25, 33, 36, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Troy in view of Geissele and further in view of Nyzell et al. (5946842).
In reference to claims 23 and 33, Troy in view of Geissele teaches the claimed invention, except for where in the first and second members (washers) has a second portion received in the side opening, as claimed. It is noted that the washer made obvious by Troy in view of Geissele appears to be a flat washer (Geissele, figure 6, washer 234), but Geissele remains silent as to the details of the washer; the drawing only shows one side of the washer. However, Nyzell teaches that it is known to form a washer associated with a handgrip assembly of a weapon with a second, reduced-diameter portion that is received in an opening of the weapon, wherein the opening of 
In reference to claim 25, Troy in view of Geissele and further in view of Nyzell (the modified Troy) makes obvious the claimed invention, since the second portion of the washer is circular, as set forth above, and the opening of Troy is a slot (i.e., the second, reduced-diameter portion of the washer, which is received in the slot opening, would be movable in the slot side-to-side).
In reference to claim 36, the modified Troy makes obvious the claimed invention, as set forth above in the references to claims 21-23, and 30-33 (the second, reduced-diameter portion of the first member, i.e., first washer, separates the sidewall and the portion of the first fastener positioned in the first side opening).

In reference to claim 39, the modified Troy makes obvious the claimed invention, as set forth above in the references to claims 30 and 35.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10401122. Although the claims at issue are not identical, they are not patentably distinct from each other because each and every feature recited in the application claims, but not found in the patent claims, is disclosed in the prior art (see above rejections). Further, it would have been obvious to a person of ordinary skill in the art to modify the invention of the patent to include each and every feature of the application claims, in order to realize the benefits and advantages associated therewith.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10712123. Although the claims at issue are not identical, they are not patentably distinct from each other because each .

Response to Arguments
Applicant's arguments filed March 2, 2021, have been fully considered but they are not persuasive. Applicant presents arguments pertaining to the rejections relying upon Troy, Geiselle, and Sirois. The examiner respectfully disagrees with Applicant’s positions.
Specifically, regarding Troy, it is noted that figures 1-10 make clear that the handguard has four slot-shaped openings 38/60 and four corresponding fasteners 50, distributed around the handguard (two per handguard half), each fastener 50 threaded into a corresponding clamp element 40. Any one fastener 50 (a first fastener) can be considered as extending through its corresponding opening (a first opening) into the internal cavity of the handguard and engaging another portion of the assembly extending from one of the other openings 50 (a second opening), wherein the “another portion” is constituted by the combination of the clamp element 40 threaded to the first fastener, the barrel nut, and a clamp element 40 located at the interior side of second opening (each opening having an abutting clamp element). Thus, the newly added limitations found in claim 1 are disclosed by Troy, contrary to Applicant’s assertion otherwise.

Regarding Geissele, Applicant argues that the first and second fastener do not engage another portion of the assembly extending over a top of the barrel. The examiner respectfully disagrees. Applicant’s attention is directed to figures 1 and 7, which show that the first and second fasteners 230 and 232 engage another portion of the assembly extending over a top of the barrel, as claimed, when the figures are inverted. It is noted that the claim language does not recite any orientating limitations that preclude consideration of the Geissele figures in an inverted manner, as relied upon in the instant rejection. Thus, Geissele discloses the assembly of claims 36 and 38, as set forth above.

Further regarding Sirois, Applicant argues that the first and second fastener do not engage another portion of the assembly extending over a top of the barrel. The examiner respectfully disagrees. Applicant’s attention is directed to figure 2, which show that the first and second fasteners 62 engage another portion of the assembly extending over a top of the barrel, as claimed, when the figure is inverted. It is noted that the claim language does not recite any orientating limitations that preclude consideration of figure 2 in an inverted manner, as relied upon in the instant rejection. Thus, Sirois discloses the system of claims 40, as set forth above.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641